Citation Nr: 1108299	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  98-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 until January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, Puerto Rico, which denied the claim.

The issue on appeal was previously denied by the Board in a November 2001 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a November 2002 Order, the Court vacated the November 2001 Board decision and remanded the matter back to the Board for readjudication.  Thereafter, in November 2003 and February 2007, the Board remanded the case to accomplish additional development.

In July 2010, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A., 7109 and 38 C.F.R. 
§ 20.901.  The requested opinion was subsequently promulgated in September 2010, the Veteran was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.

Despite the foregoing development, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with these duties.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, Veteran has identified several in-service stressful events.  For example, he has stated that he witnessed a fellow soldier die accidentally due to the explosion of a mine that he was manipulating.  Another fellow soldier, who was a friend of the Veteran, died in an explosion of an enemy rocket.  He also reported that he and a group of soldiers were suddenly attacked by mortars and enemy rockets that landed close to where they were located.

The record reflects the Veteran currently has an acquired psychiatric disorder, variously diagnosed.  For example, various treatment records include findings of PTSD.  However, treatment records also include findings of paranoid schizophrenia and schizoaffective disorder.  In addition, an October 1993 VA examination diagnosed generalized anxiety disorder; a March 1997 VA examination conducted by two psychiatrists diagnosed schizophrenia, residual type; an October 1999 VA examination also diagnosed schizophrenia, residual type; and an April 2005 VA examination diagnosed schizophrenia, paranoid type.  Moreover, the September 2010 VHA opinion concluded that the most appropriate diagnosis was psychotic disorder not otherwise specified, polysubstance dependence in self-reported remission, and that he did not actually satisfy the DSM-IV criteria for a diagnosis of PTSD.  

Despite the foregoing, the Board notes that the Court held in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Inasmuch as the treatment records do contain competent medical diagnoses of PTSD, this is sufficient for a current disability.  Moreover, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As there is no dispute the Veteran has an acquired psychiatric disorder, however diagnosed, it must be determined whether this disability is related to service, to include his purported in-service stressors.

The Board notes that the Veteran's accredited representative, by statements dated in March and December 2010, has criticized the development conducted to verify the Veteran's purported stressors.  Among other things, it was noted that a November 1997 letter from the Center for Research of Unit Records (CRUR) showed the Department of the Army had verified that the named soldier identified by the Veteran had died "in action" within the proper time frame.  The Board further notes that it is not clear what determination was made below as to whether the purported stressors were considered verified because, as noted by the representative's March 2010 statement, the most recent adjudication of this case by a March 2009 Supplemental Statement of the Case (SSOC) is not of record.

The Board further notes that the requirement(s) for verification of purported stressor(s) has changed during the pendency of this case.  For example, revised criteria provide that for claims pending before VA on or after October 28, 2008, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f)).

More recently, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran's purported stressors are consistent with the July 2010 revisions to 38 C.F.R. § 3.304(f).  However, as indicated above, these revisions were made after the case was purportedly last adjudicated below by the March 2009 SSOC.  Therefore, the Board is concerned that the Veteran has not had an adequate opportunity to present evidence and argument supporting his claim in light of the revised regulatory provisions.  Moreover, in the December 2010 statement, his accredited representative criticized the development conducted in this case, to include the findings of the September 2010 VHA opinion, and contended that if the case could not be granted based upon the evidence of record it should be remanded for further development to include, in part, a new VA medical examination.

Although the Board regrets the additional delay, in view of the foregoing, this case must be remanded to ensure the Veteran has received adequate notification and development in light of the July 2010 revisions to 38 C.F.R. § 3.304(f).  As a remand is otherwise required in this case, the Board further finds that a copy of the purported March 2009 SSOC should be associated with the Veteran's VA claims folder, and that any outstanding medical records documenting the treatment the Veteran has received for his psychiatric disorder should be obtained

Accordingly, the case is REMANDED for the following action:

1.  A copy of the March 2009 SSOC on this issue should be associated with the Veteran's VA claims folder.

2.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the revised regulatory criteria for establishing service connection for PTSD in light of the July 13, 2010, amendment to 38 C.F.R. § 3.304(f).  In addition, the notification should request that the Veteran provide any additional information he desires regarding his purported in-service stressor(s) in light of this revised criteria, to include specific dates and places where these events occurred.  A reasonable opportunity to respond to this request should be provided.  The AMC/RO must attempt to verify through official channels any stressors/information received from the Veteran.

3.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since February 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The VA examiner should be made aware of the revised provisions of 38 C.F.R. § 3.304 (f) (effective July 13, 2010), regarding the requirements for when a veteran's stressor is related to the veteran's fear of hostile military or terrorist activity, and what constitutes such activity.

In light of above change in the law, the VA examiner should render an opinion as to whether the Veteran currently has any psychiatric disability, including PTSD.  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, including PTSD, is related to the Veteran's service or any incident in service.  Furthermore, if the Veteran is diagnosed with PTSD, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to any verified stressor or to any incident in service per 38 C.F.R. § 3.304 (f).

The examiner should reconcile any opinion with the Veteran's service treatment records and post-service treatment records relevant to the Veteran's claim for PTSD, including the September 2010 VHA opinion.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines they cannot provide an opinion without resorting to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in March 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


